DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-8 are allowed.
	The following is a statement of reasons for indication of allowance:
As for independent claims 1 and 7, they recite a speech recognition device and method.  Prior art of the record discloses a similar device and method, but fails to teach the claims in combination with a speaker identification unit which identifies the speaker of the speech from the one or more speakers based on at least first timing and second timing, the first timing being timing at which the trigger input unit has received the trigger, the second timing being temporally different from the first timing and being timing indicating the start position of the speech detected by the utterance start detector, and an utterance timing registration unit which registers at least a condition indicating which one of the first timing and the second timing is earlier, wherein the condition is stored in one of the storage and the utterance timing registration unit, and the speaker identification unit identifies the speaker of the speech from the one or more speakers based on the first timing, the second timing, and plural items of registration information registered by the utterance timing registration unit and each indicating a temporal position of the second timing with respect to the first timing.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/           Primary Examiner, Art Unit 2657